IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40762
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE SEFERINO CAMPOS-DE SANTIAGO,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. L-99-CR-66-1
                        --------------------
                          February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Jose Seferino Campos-De Santiago appeals

his conviction for illegal reentry after deportation.     8 U.S.C.

§ 1326.   Campos contends that the district court erred in denying

his motion to dismiss the indictment because his underlying

deportation proceedings violated his right to due process.

Campos concedes that the only issue raised in this appeal is

foreclosed by our decision in United States v. Benitez-




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40762
                                -2-

Villafuerte, 186 F.3d 651, 659-60 (5th Cir. 1999), cert. denied,

120 S. Ct. 838 (2000).   The decision of the district court

therefore is AFFIRMED.